           Case 2:20-cr-00156-RFB-DJA Document 176 Filed 02/24/21 Page 1 of 3



 1
     TODD M. LEVENTHAL, ESQ
 2   Leventhal and Associates, PLLC
     Nevada Bar No. 8543
 3   California Bar No. 223577
     626 South Third Street
 4   Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
 5   leventhalandassociates@gmail.com
     Attorney for Rosalio Andres Siguenza-Romero
 6
                            UNITED STATES DISTRICT COURT
 7                               DISTRICT OF NEVADA
 8

 9   THE UNITED STATES OF AMERICA,                       Case no.: 2:20-CR-00156-RFB-DJA-8

10                                Plaintiff,
                   vs.                                   UNOPPOSED MOTION TO ALLOW
11
                                                         INTERSTATE TRAVEL
12   ROSALIO ANDRES SIGUENZA-ROMERO,

13                                Defendant.

14
            COMES NOW, the defendant ROSALIO ANDRES SIGUENZA-ROMERO, by and
15
     through his attorney of record, TODD M. LEVENTHAL, ESQ., hereby files the foregoing notice
16
      to allow interstate Travel to Phoenix, Arizona on March 5th-7th and March 26th -28th of 2021.
17
             1. Pursuant to the conditions of Pre-Trial Services, Mr. Siguenza-Romero is allowed to
18
                travel within Clark County, Nevada, and requires permission from the
19
                government to travel outside of this area.
20
             2. Mr. Siguenza-Romero's daughter is a very talented soccer player that has applied to
21
               several scholarships but needs to show for the scouting sessions. Mr. Siguenza-Romero
22
               is requesting travel to Phoenix, Arizona where the scouting sessions will be held.
23
             3. The scoutting sessions will be held at Reach 11 Sports Complex: 2425 E. Deer Valley
24
                Dr. Phoenix, AZ 85050

                                                    1
     Case 2:20-cr-00156-RFB-DJA Document 176 Filed 02/24/21 Page 2 of 3



 1
      4. Mr. Leventhal has spoken to Jessie Moorehead, Pretrial Services Officer and he has no
 2
         objection.
 3
      5. Mr. Moorehead, Pretrial Services Officer, has been in communications with the
 4
         governement and they do not oppose the modification of conditions to allow Pretrial
 5
         services the ability to approve travel.
 6
      6. Additionally, travel will be restricted to Clark County, UNLESS PRE-APPROVED BY
 7
         PRETRIAL SERVICES.
 8
     DATED this 23RD day of February 2021.
 9
     Submitted By: LEVENTHAL & ASSOCIATES, PLLC
10

11

12                                         By:           /s/ Todd M. Leventhal
                                                   TODD M. LEVENTHAL, ESQ.
13                                                 Leventhal & Associates, PLLC
                                                   Nevada Bar No. 008543
14                                                 California Bar No. 223577
                                                   626 S Third Street
15                                                 Las Vegas NV 89101
                                                   T: (702) 472-8686
16                                                 Attorney for Defendant Rosalio Siguenza-Romero
17

18

19

20

21

22

23

24


                                               2
           Case 2:20-cr-00156-RFB-DJA Document 176 Filed 02/24/21 Page 3 of 3



 1
      TODD M. LEVENTHAL, ESQ
 2   Leventhal and Associates, PLLC
     Nevada Bar No. 8543
 3   California Bar No. 223577
     626 South Third Street
 4   Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
 5   leventhalandassociates@gmail.com
     Attorney for Rosalio Andres Siguenz-Romero
 6
                             UNITED STATES DISTRICT COURT
 7                                DISTRICT OF NEVADA
 8
     THE UNITED STATES OF AMERICA,                        Case no.: 2:20-CR-00156-RFB-DJA-8
 9
                                   Plaintiff,
10                  vs.                                    _______ ORDER GRANTING MR.
                                                          (proposed)
                                                          SIGUENZA-ROMERO UNOPPOSED
11
                                                          MOTION TO ALLOW INTERSTATE TRAVEL
12
     ROSALIO ANDRES SIGUENZA-ROMERO,
13                                 Defendant.

14       Based on the Motion of Defendant ROSALIO ANDRES SIGUENZ-ROMERO and good cause

15   appearing, the Court hereby ORDERS as follows:
         1. Defendant, ROSALIO ANDRES SIGUENZ-ROMERO may travel outside of Clark County,
16
            Nevada from the dates of March 5th - 7th and 26th and 28th of March 2021.
17       2. Mr. Siguenza-Romero has notified Mr. Moorehead, his Pretrial Services Officer,
18          the address where he will be staying and he will advise him withing 24 hrs of his return to
            Las Vegas.
19
        3. Travel is restricted to Clark County, UNLESS PRE-APPROVED BY PRETRIAL SERVICES.
20
         4. All other conditions of Pretrial supervision/diversion shall previously remain in place.
21       IT IS SO ORDERED.

22       DATED: February 24, 2021.
                                                                  ______________________________
23                                                                RICHARD F. BOULWARE, II
                                                                  UNITED STATES DISTRICT JUDGE
24


                                                      3
